Citation Nr: 1510975	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B.R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from December 2000 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Houston, Texas RO now maintains jurisdiction in this case.  This claim was previously remanded by the Board in June 2010, September 2012 and September 2013.  

In March 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing was prepared and associated with the evidence of record.

The issues of entitlement to an increased rating for anxiety disorder and a right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are AGAIN referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's TDIU claim has previously been remanded to obtain medical examination and opinion to determine whether her service-connected disabilities prevent her from securing or following substantially gainful employment.  Unfortunately, the Veteran has not been examined due to her purported failure to report for scheduled VA examinations.  However, the evidentiary record concerning whether the Veteran has received adequate notice to appear for VA examination is sparse.  In the latest attempt to examine the Veteran, the VA scheduling facility (the San Antonio VA Medical Center (VAMC)) reports that they do not have a copy of the notice letter sent to the Veteran. 

Here, the Veteran is service-connected for migraine headaches with episodes photophobia and syncope.  The Veteran and her husband have described this disorder as preventing her from working a full-day with prostrating migraine attacks sometimes lasting more than a day in duration.  Overall, they estimated her yearly income as limited to less than $10,000 per year.  Notably, the currently assigned 50 percent rating contemplates that her migraine disability alone is productive of "severe economic inadaptability."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran has additional service-connected disability of an anxiety disorder (rated as 30 percent disabling), left knee patellofemoral syndrome (rated as 10 percent disabling), chondromalacia of the right patella (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling) and a lumbosacral strain (rated as 0 percent disabling), for a combined disability evaluation of 80 percent.  Notably, the Board's September 2013 decision denied a separate compensable rating for pineal cyst of the brain.

Thus, the Veteran's overall 80 percent rating provides evidentiary support for a TDIU rating.  Notably, the AOJ has not adjudicated the Veteran's raised issues of entitlement to increased ratings for her anxiety disorder and right knee disability which were referred to the AOJ in the two prior remands based upon her testimony of an increased severity of disability since last rated.

On the other hand, the Veteran appears to possess skills in computers and website development which provides her flexibility and allows her to work from home.  Notably, the San Antonio VAMC's electronic records record her reason for not attending a scheduled VA examination in December 2012 as "VET CANNOT TAKE OFF FROM WORK AT THIS TIME."

Overall, the Board cannot at this time determine whether the Veteran has failed to report to VA examination due to inadequate notice, or for lack of prosecution of her claim.  Additionally, the reference to the Veteran being unable to attend one VA examination due to work commitments raises the issue of whether she is engaged in substantially gainful employment.

Thus, the Board once again remands this case for additional development.  At this point, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Additionally, the Veteran should again be scheduled for VA examination to determine the nature and severity of all her service-connected disabilities.  The AOJ must provide for the record a copy of the notification letter sent to the Veteran for her examination or confirm her receipt of such letter if she fails to report.

Additionally, the Board observes that, in April 2013, a VA medical examiner noted that a comprehensive VA examination of the Veteran's mental status, general medical conditions, upper and lower extremities, and vocational capabilities was necessary in order to properly provide an opinion regarding her employability, particularly her capabilities for sedentary employment.

After the Board's last remand in September 2013, the decisions in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) clarified that the ultimate responsibility for determining TDIU entitlement is VA and not a medical examiner.  Given the entirety of this record, the Board also finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of her service-connected disabilities on her ordinary activities, to include her employability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Schedule the Veteran for appropriate examinations to determine the current nature and severity of her service-connected migraine headaches, anxiety disorder, left knee patellofemoral syndrome, chondromalacia of the right patella, tinnitus, lumbosacral strain and pineal cyst.

Additionally, schedule the Veteran for a Social Industrial Survey to ascertain the impact of her service connected disabilities on her ordinary activities, to include her employability. The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on her ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

If the Veteran fails to report for VA examination(s), the AOJ must associate with the claims folder a copy of the notice to report for VA examination OR confirm with the Veteran that she received the notice letter with her reasons for failing to appear (e.g., via Report of Contact).

3.  Thereafter, the AOJ should conduct any additional development as appropriate, to include acting upon the Veteran's raised claim of entitlement to increased ratings for her anxiety disorder and right knee disability.  See INTRODUCTION section.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

